DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 10/21/2020 has been received and will be entered.
Claim(s) 1-10 is/are pending.
Claim(s) 1, 3, 5, 7, 8, and 10 is/are currently amended.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on:
10/21/2020
11/18/2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim 4 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the polymer dispersant.” Claim 1, from which Claim 4 depends, recites “a polymer dispersant containing an amine.” The language in Claim 4 lacks antecedent basis. The Examiner recommends Claim 4 to recite “wherein the polymer dispersant containing an amine.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim 1 and 3-10 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0155948 to Murase, et al. 
With respect to Claim 1, this claim requires “carbon nanotubes.”  Nanotubes are taught. (Murase 11: [0040] et seq., passim). 
Claim 1 further requires “a polymer dispersant containing an amine.” Murase teaches at least polyethylenimine. (Murase 2-3: [0031]).
Claim 1 further requires “a phenolic compound comprising two or more aromatic rings.” Murase teaches at least catechin. (Murase 2-3: [0031]). Note Murase explicitly provides for combinations. (Murase 3: [0031]) (“These compounds may be used individually, or two or more kinds of compounds may be used in combination.”). 
Claim 1 further requires “an aqueous solvent.” An aqueous solvent is taught or reasonably suggested. (Murase 12: [0050]).  
Claim 1 further requires “the polymer dispersant and the phenolic compound comprising two or more aromatic rings are present in a weight ratio of 100:1 to 100:90.” This range reads on 50/50, i.e. equal parts of each. This is more than reasonably suggested by the “two or more kinds of compounds may be used in combination” language discussed above. (Murase 3: [0031]).
As to Claim 3, optimization of the amount of nanotubes is an obvious expedient, reflecting mere experimentation. MPEP 2144.05. 
As to Claim 4, notwithstanding the issues above, Murase teaches at least polyethylenimine. (Murase 2-3: [0031]).
As to Claim 5, Murase teaches at least catechin. (Murase 2-3: [0031]). This is interpreted as a catechol structure. 
As to Claim 6, as understood, catechin does not have a fused structure of three or more aromatic rings in a molecular structure. 
As to Claim 7, catechin is taught. (Murase 2-3: [0031]).
As to Claim 8, optimization of the amount of polymer dispersant and phenolic compound is an obvious expedient, reflecting mere experimentation. MPEP 2144.05.
As to Claim 9, the discussion of Claim 1 is relied upon. A slurry is taught. (Murase 14: [0092]).
With respect to Claim 10, this claim requires “1) preparing a mixture by mixing the carbon nanotubes, the polymer dispersant containing an amine, the phenolic compound comprising two or more aromatic rings, and an the aqueous solvent.” Mixing is taught. (Murase 2: [0025]).  
Claim 10 further requires “(2) milling the mixture.” Milling is taught. (Murase 11: [0046]).

II. Claim 2 – or as stated below – is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0155948 to Murase, et al. in view of:
(i) US 2005/0002851 to McElrath, et al. 

The discussion accompanying “Rejection I” is incorporated herein by reference. 
As to Claim 2, to the extent Murase may not teach the surface area of the nanotubes, McElrath does (McElrath 2: [0011]). The combination reflects substitution of one known carbon nanotubes (i.e. those of McElrath) for another known carbon nanotube (i.e. those of Murase) to achieve predictable results. This does not impart patentability. MPEP 2143. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736